DOWDELL, J.
Whether the trial should be suspended or delayed, after having been entered upon, until tbe witness Mrs. McCord, who bad been examined as a State’s witness and discharged, could be sent for, was a matter addressed to the sound discretion of the court. We cannot say there was any abuse of discretion in tbe court’s action, and the ruling is not revisable.
Tbe defendant, being examined as a witness in bis own behalf, it was peimissible for the State on the cross-examination under section 1796 of tbe Code, to examine him touching bis conviction for another and different theft; tbe purpose of such evidence going to bis credibility as a witness.
There was evidence tending to show bis guilt of tbe offense for which he was on trial and the general affirmative charge requested by him was properly refused.
*51There ivas no error in the refusal of charge No. 2. This charge if bad for no other reason, was faulty in that it gave undue prominence to the evidence of the witness Bill Love, besides being argumentative.
There is no error in the record, and the judgment is affirmed.